 
 
  
  
  
 

USDC-SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: (4) 2.0%

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

YASEEN TRAYNOR, also known as
YASEEN TRAYLOR, on behalf of himself
and all others similarly situated,

Plaintiff, 19-CV-8949 (RA)
v. ORDER
LEESA SLEEP, LLC,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

It has been reported to the Court that this case has been settled in principle. Accordingly,
it is hereby:

ORDERED that the above-captioned action is discontinued without costs to any party
and without prejudice to restoring the action to this Court’s docket if the application to restore
the action is made within thirty (30) days. Any application to reopen this action must be filed
within thirty (30) days of this order, and any application filed thereafter may be denied solely on
that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement
agreement, the terms of the agreement must be placed on the public record and “so ordered” by
the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354,
358 (2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated: November 14, 2019
New York, New York

 

Ronnie Abrams
United States District Judge

 
